Title: To James Madison from Hubbard Taylor, 5 November 1813
From: Taylor, Hubbard
To: Madison, James


        
          Dear Sir
          Lexington Kentcy Nov. 5th. 1813
        
        Our Venerable Governor with his suit arrived here last evening on his return home, from Canada. He says the Indian Warfare is compleately at an end in the Northwest, unless the British again get possession of the Country in that quarter, which I hope will never again be permitted there. The importance of this campain in its issue, I flatter myself will be an evidence to the those who have reviled the Kentuckians; too strong to be

resisted, and that at least they must acknowledge that we have been as willing to act efficiently, as we were to engage in the redress of our wrongs—and altho much individual distress and loss will be felt on the Occation, as well as expense of the Government, yet its advantages will greatly exceed every other consideration. I was extreamly gratified when I heard of your intire recovery of your health, and most sincerely pray for its continuance.
        I some time since recd. a letter from Mrs. N. Willis on the subject of the sale of her Kentucky lands—in my answer I informed her of the difficulty of accomplishing it, thro’ me directly; and also its undivided situation with yourself. I have continued to pay the Tax’s & shall still attend to them, & if in my power get settlers on it, to avoid some of the evils arising under our Laws where the claimants are not settled, or have Occupency under thin title. The period is fast approaching under a law of this state, which will make possession the only requisite, where any title can be shown however vague the entry or late the grant.
        The Claim of the 10,000 Acres in connecti[o]n with the Orange Compy. in the name of the heirs of your father, I do not think worth farther attenti[o]n those named in the grant being females & having children under Age claim[in]g an interest rendered it unnecessary to pay the tax’s which I have not done for some time—and for want of better information when I took out the Grant, I expect some that are named in it, ought not, under the Will of your father to have been named in the Grant—of these particulars I believe I once informd Colo. Wm. Madison, My family are all in good health at present & joins in respects to Mrs Madison & your self and believe me to be with great esteem Dr. sir afft. Humble Sert
        
          Hubbard Taylor
        
      